Filed 3/12/13 P. v. Rose CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B241199
                                                                          (Super. Ct. No. 2011020534)
     Plaintiff and Respondent,                                                 (Ventura County)
v.
KATHLEEN MARIE ROSE,
     Defendant and Appellant.


                   Kathleen Marie Rose appeals from an order granting probation with jail and
restitution terms after pleading no contest to grand theft of personal property. (Pen. Code,
                      1
§487, subd. (a).) Appellant contends that the trial court erred in ordering her to pay
$13,500 restitution for a vintage Les Paul guitar that she sold to a pawnshop for $500.
We affirm
                   Appellant lived in her boyfriend's (Richard Burns) house four to five years
before breaking up with him. Burns was a contractor and collected guitars. In May
2011, he discovered that appellant had taken his vintage Les Paul guitar, 25 pieces of
sterling silver, a welding machine, power tools, and some other guitars.
                   Burns found some of the tools in the pawnshop but the Les Paul was long
gone. He testified that the Les Paul was worth $14,000 to $15,000. Rob Lawrence, a
world expert on Les Paul guitars who wrote a book with jazz/blues phonon Les Paul,


1
    All statutory references are to the Penal Code.
appraised the guitar at $13,000 to 15,000. (See Gibson Guitar Corp. v. Paul Reed Smith
Guitars, LP. (M.D.Tenn. 2004) 311 F.Supp.2d 690 [discussing history of Les Paul
guitars] (Gibson Guitar).) The pawn shop employee (Phillip Donovan), who played
guitar, opined that the Les Paul was worth $3,000 to $4,000. The trial court valued the
Les Paul at $13,500 and ordered $17,878 victim restitution for everything taken.
                                        Too Much
              Appellant argues that the restitution amount for the Les Paul is based on
unreliable evidence. The evidence ranged from a low of $3,000 (pawn shop employee) to
a high of $14,000 to $15,000 (guitar owner and world guitar expert). The trial court
valued the guitar at $13,500 --- hardly unreasonable, arbitrary, or beyond the bounds of
reason. (People v. Giordano (2007) 42 Cal.4th 644, 663-664; see e.g., People v. Hove
(1999) 76 Cal.App.4th 1266, 1275.) Trial courts, in ordering restitution as a condition of
probation, have "wide discretion . . . ." (People v. Carbajal (1995) 10 Cal.4th 1114, 1125,
fn. 11. "Wide" means what it says.
              Appellant assumes that a defendant can steal a vintage guitar, sell it on the
cheap, and limit the victim restitution amount. That isn’t how criminal restitution works
(§1202.4, subd. (f)(3)(A)). It is not our function, in the words of Les Paul and Mary
Ford, to reweigh the evidence or ask, "How High the Moon?" (Gibson Guitar, supra,
311 F.Supp.2d at p. 694.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                         YEGAN, J.
We concur:


              GILBERT, P.J.


              PERREN, J.




                                             2
                                 Ryan J. Wright, Judge

                           Superior Court County of Ventura

                         ______________________________


             Jolene Larimore, under appointment by the Court of Appeal, for Defendant
and Appellant.


             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, James William
Bilderback II, Supervising Deputy Attorney General, Kathy S. Pomerantz, Deputy
Attorney General, for Plaintiff and Respondent.




                                           3